Ostrander, J.
(concurring specially). Matter, including some legal principles, I think much too broadly stated in the opinion of my Brother Bird in the fifth subdivision thereof, especially in view of the facts of the particular case.
The plaintiff was injured while following a way leading from the premises of one defendant to the premises of the other, a way constructed partly upon the premises of each and the only way provided for leaving the premises of the defendant Ann Arbor Railroad Company. The way was not defective, but it led across railroad tracks and trains passed over it. Testimony for the plaintiff warranted the jury in finding that to a stranger, passing over the way and the tracks in the darkness, the danger of which the tracks themselves were a notice and warning could not be apprehended, and that the way ought to have been lighted to make it reasonably safe at the time and under the circumstances disclosed. The duty to sufficiently light the way was one which each defendant owed to the plaintiff. Peters v. Railway Co., 178 Mich. 481 (144 N. W. 827). It is alleged in the declaration to be1 the several duty of each defendant to light the way. The testimony of the plaintiff tends to prove that the way was not lighted. This duty owed by each defendant arose, in part, from the fact that danger from passing trains was to be apprehended, a danger which would not be perceived by a stranger using the way in darkness. The thing which should have been apprehended occurred. The negligence of one defendant, concurring with the breach of the duty owed by both, caused the injury complained about. During the delivery of the charge the following occurred:
“Mr. OMinger: May it please your honor, during *487the argument I brought your honor’s attention to the question of the separate verdict for or against either of the companies separately, and, as I understand it, this is being submitted simply on one verdict against two companies jointly, and in view of that I would' like to show that I make a request for a separate verdict as to each railroad.
“The Court: On this question of separate verdicts, in case the jury should so find, that involves this question: That the joint liability to maintain the lights over this walk, if the verdict is for the plaintiff, a joint verdict follows of necessity, but, if the jury should find that the walk was lighted sufficiently light, and yet under the circumstances the plaintiff was not guilty of contributory negligence in passing over this track, and should further find that the lookout, namely, the fireman, was not sufficiently observant of his duty and neglected that duty to the. extent of failing to see the plaintiff in the danger she was in, it may be that under those circumstances the verdict would be against only one company, and not against the Ann Arbor. What have you to say about that, gentlemen? I had not quite thought of that proposition before, but, after analyzing the case, I saw that probably or possibly that that may be something that should be submitted to the jury. I. think I will instruct you, gentlemen, inasmuch as counsel on both sides keep still about it.
“Mr. Ohlinger: I don’t know that you want to hear from me again.
“The Court: No; you have presented your point. I directed my remark to the plaintiff.
“Mr. Ward: I did not intend to say anything, because it would take some time, but I understood your honor has instructed the jury, if there was a proper lookout on the train—
“The Court: There was a proper lookout on the train, but whether he could have seen the plaintiff, even though he was performing his duty as lookout, will depend on the degree of darkness or light there.
“Mr. Ward: Well, we won’t say so now. It is a peculiar situation that we were in, between the light of the engine and—
“The Court: That is a question for the jury to de*488termine. I think I have sufficiently instructed them. I think I will also instruct you, gentlemen, that if you should find that the plaintiff received her injuries by reason of the negligence of the lookout to observe her and stop the engine in time to save her, and you should further find that she was not guilty of contributory negligence under the instructions I have given you and in crossing that track, that that would be the negligence of the Pere Marquette Railroad Company alone, and your verdict would be against that company alone, should you find for the plaintiff, and no cause of action as to the Ann Arbor Railroad Company.
“On the other hand, if your verdict is based upon the question of lights and where the duty to maintain them was mutual and concurrent, then your verdict should be as against both railroad companies, if you find for the plaintiff.”
In view of this instruction, the last word given to the jury, I am of opinion that the verdict and judgment against both defendants may be sustained, upon the theory that the jury found a breach of the duty owed by both defendants, and that it was the proximate cause of the injury.
Stone, Steere, and Fellows, JJ., concurred with Ostrander, J.